Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 1 of 23
Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 2 of 23
Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 3 of 23
Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 4 of 23
Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 5 of 23
Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 6 of 23
Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 7 of 23
Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 8 of 23
Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 9 of 23
Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 10 of 23
Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 11 of 23
Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 12 of 23
Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 13 of 23
Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 14 of 23
Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 15 of 23
Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 16 of 23
Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 17 of 23
Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 18 of 23
Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 19 of 23
Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 20 of 23
FilingCase 1:18-cv-24849-KMW
       # 80998917              Document
                   E-Filed 11/19/2018    1-2 Entered
                                      02:49:03 PM on FLSD Docket 11/19/2018 Page 21 of 23



                                                                                     IN THE CIRCUIT COURT OF THE
                                                                                     11TH JUDICIAL CIRCUIT IN AND FOR
                                                                                     MIAMI-DADE COUNTY, FLORIDA

           RAYMOND LEE,                                                              CASE NO.: 2018-032890-CA-01

                      Plaintiff,

           v.

           LIBERTY SURPLUS INSURANCE
           CORPORATION,

                Defendant.
           _______________________________/

                          DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT

                    Defendant, LIBERTY SURPLUS INSURANCE CORPORATION, by and through

         undersigned counsel, hereby moves to dismiss Plaintiff’s Complaint and in support

         therefor states as follows:

                    1.          Plaintiff, Raymond Lee (“Lee”), has filed a Complaint claiming against from

         Defendant, Liberty Surplus Insurance Company (“Liberty”) that he is entitled to $750,000

         from Liberty after Liberty denied coverage to its insured, Jazid Group, LLC, forcing Lee

         and Jazid to enter into a consent judgment for $750,000.

                    2.          Plaintiff has failed to state a claim against Liberty for several reasons.

                    3.          First, there is no allegation that the consent judgment was entered into in

         good faith and without fraud or collision, as required by Florida law. Steil v. Florida

         Physicians’ Insurance Reciprocal, 448 So.2d 589 (Fla. 2d DCA 1984).

                    4.          Second, a Florida consent judgment can only be enforced up to the policy

         limit, unless there is an additional showing of bad faith. Perera v. USF&G, 35 So. 3d 893

                                                              COLE, SCOTT & KISSANE, P.A.
       COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 22 of 23
                                                                                                  CASE NO.: 2018-032890-CA-01

    (Fla. 2010); Mobley v. Capitol Specialty Ins., 2013 U.S. Dist. LEXIS 101329 (S.D. Fla.

    2013).

               5.          Third, there is no coverage under the policy, therefore, Liberty is not liable

    to Lee for any portion of the consent judgment. And, if it is, Lee has failed to allege that

    the total amount of the consent judgment, $750,000, is covered or distinguish between

    covered and uncovered portions of the consent judgment. Bradfield v. Mid-Continent

    Cass. Co., 2015 WL 6956543 (M.D. Fla. 2015).

                                                      CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on this 19th day of November, 2018, a true and correct

    copy of the foregoing was filed with the Clerk of Miami-Dade County by using the Florida

    Courts e-Filing Portal, which will send an automatic e-mail message to the following

    parties          registered             with        the        e-Filing           Portal         system:            waksbar@aol.com;

    mary@waksbar.com; Andrew L. Waks, Esquire, WAKS & BARNETT, P.A., 9900 S.W.

    107th Avenue, Suite 101, Miami, FL 33716.



                                                                     COLE, SCOTT & KISSANE, P.A.
                                                                     Counsel for Defendant
                                                                     Cole, Scott & Kissane Building
                                                                     9150 South Dadeland Boulevard, Suite 1400
                                                                     P.O. Box 569015
                                                                     Miami, Florida 33256
                                                                     Telephone (305) 350-5346
                                                                     Facsimile (305) 373-2294
                                                                     Primary e-mail: scott.cole@csklegal.com
                                                                     Secondary e-mail: mary.rigau@csklegal.com
                                                                     Primary e-mail: brian.dominguez@csklegal.com
                                                                     Secondary e-mail: johana.alfaro@csklegal.com



                                                                             2
                                                         COLE, SCOTT & KISSANE, P.A.
  COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:18-cv-24849-KMW Document 1-2 Entered on FLSD Docket 11/19/2018 Page 23 of 23
                                                                                                  CASE NO.: 2018-032890-CA-01




                                                            By: s/ Scott A. Cole
                                                                SCOTT A. COLE, ESQUIRE
                                                                Florida Bar No.: 885630
                                                                BRIAN A. DOMINGUEZ, ESQUIRE
                                                                Florida Bar No.: 91019




                                                                             3
                                                         COLE, SCOTT & KISSANE, P.A.
  COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
